DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/21 and 7/30/21                                                   are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 7/27/21. These drawings are acceptable.

Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35



3.	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
4.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a target device configured in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2007/0153692 A1).

Regarding claim 1, Song discloses a method for transmitting a video stream (see fig. 2) the method comprising: obtaining video data of a video to be transmitted in the video stream (see 410 in fig. 4); detecting target video scenes (see 310 in fig. 3) of the video; and determining, by processing circuitry, target transmission parameters (see 370-380 in fig. 3) for the video data corresponding to the respective target video scenes of the video (see 440-450 for 410 in fig. 4), the video data corresponding to the respective target video scenes being encoded for transmission based on the target transmission parameters (see 470 based on 420-460 in fig. 4).

Regarding claims 2 and 12, Song further discloses wherein the determining comprises: determining the target transmission parameters for the video data corresponding to each of the target video scenes based on which of a plurality of scene types is determined to correspond to the respective target video scene (see 470 based on 420-460 in fig. 4).



Regarding claims 4 and 14, Song further discloses comprising: encoding the video data according to the target transmission parameters, to obtain encoded data (see 470 in fig. 4), the target transmission parameters including a target encoding parameter (see 440-450 in fig. 4) and a target resolution (e.g. see “minimized loss of resolution” in ¶ [0036]); and transmitting the encoded data (see 110, 120 and 130 in fig. 1).

Regarding claims 5 and 15, Song further discloses wherein the determining comprises: obtaining initial transmission parameters for the video data corresponding to the target video scenes (see 440-450 in fig. 4), the initial transmission parameters including a target parameter (see 440-450 in fig. 4); replacing, when the target parameter exceeds an interval corresponding to the target parameter in the target encoding limited interval, the target parameter with a maximum value of the interval (e.g. see ¶ [0038]), and determining the initial transmission parameters obtained after the replacement as the target transmission parameters (e.g. see ¶ [0038]); and determining the initial transmission parameters as the target transmission parameters when the initial transmission parameters all fall within the target encoding limited interval (e.g. see ¶ [0038]).

Regarding claims 9 and 19, Song further discloses wherein the target video scenes include a first video scene of a first scene type and a second video scene of a second scene type that is different from the first scene type (e.g. see ¶ [0022]-[0023]), and the target 

Regarding claim 11, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite an analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Puri et al. (US 2005/0175091 A1).


However, Puri discloses a method for transmitting video stream of determining, according to similarities between video frames in the video, a target frame in the video frames (see “P6” in fig. 7), the target frame corresponding to a video scene switch in the video (see “P6” in fig. 7); determining a first scene corresponding to a first video frame (see “B2” in fig. 7); and determining a second scene corresponding to a second video frame (see “B1” in fig. 7), the first video frame being before the target frame (see “B2” before “P6” in fig. 7), the second video frame being after the target frame (see “B4” after “P6” in fig. 7), and the target video scenes including the first scene and the second scene (see fig. 7).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Puri teachings of scene change detection into Song scene rate control for the benefit of effectively control bitrate with scene change.

Regarding claims 7 and 17, Song further discloses wherein when the target transmission parameters are within the target encoding limited interval, the determining comprises: determining first transmission parameters for the first video frame (see 450 in fig. 4; e.g. see ¶ [0038]), the first transmission parameters being within the target encoding limited interval (e.g. see ¶ [0033], [0038]); and determining second transmission parameters for the second video .


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kedarisetti et al. (US 2020/0327313 A1).

Regarding claims 8 and 18, Song further discloses wherein the determining comprises: obtaining playback parameters of a target device configured to play back the video stream (e.g. see ¶ [0036]); obtaining third transmission parameters corresponding to the target video scenes (e.g. see ¶ [0025] for other 202 in fig. 2); adjusting the third transmission parameters to fourth transmission parameters that are within the target encoding limited interval (see 430-450 in fig. 4); and adjusting the fourth transmission parameters to the target transmission parameters based on the playback parameters (e.g. see ¶ [0025] for another other 202 in fig. 2).
Although Song discloses the playback parameter, it is noted that Song does not provide the particular wherein the playback parameters including image parameters for playing back the video stream on the target device.
However, Kedarisetti discloses a scene change detection method wherein the playback parameters including image parameters for playing back the video stream on the target device (e.g. see ¶ [0086]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kedarisetti teachings of playback parameter into Song playback as an upgrade for the benefit of transmitting data according to the capability of the client device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Osanai (US 2017/0272835 A1).
	
Regarding claim 10, although Song discloses wherein the plurality of scene types includes a primary content scene and a secondary scene (see 310 in fig. 3), it is noted that Song does not provide the particular wherein the secondary scene is an advertisement.
However, Osanai discloses that it is well-known in the art of multimedia that the secondary scene is an advertisement (see fig. 1).
Given the teachings as a whole, because both Song and Osanai teach methods for multi-scene types in a video, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of playback of advertisement in a primary video.	
	

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rabii (US 2014/0072035 A1), discloses adaptation of transmission parameters.
2.	Liao et al. (US 2014/0044197 A1), discloses content-aware multimedia streaming.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485